Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed December 28, 2021 have been entered. Accordingly, claims 1-24 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 5-6, 8-13, and 15-16. Claims 2-4 and 17 are cancelled by applicant. Claim 7 is withdrawn by applicant. Claims 18-24 are newly presented. The previous drawing objection is withdrawn due to applicant’s amendments and cancelled claims. The previous 112 rejection is maintained. The previous 102/103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“engaging members ” in claim 1, line 2 and corresponding to the structural element 29 which is engaging in a removable manner with the suction head 1 that may comprise partially deformable pins with a wider head which are able to engage inside respective recesses (not shown) in the base plate of the suction head 1. Alternatively, or in addition to the engaging members 29 shown in Figure 1, Velcro® strips or another functionally equivalent system may be provided" as described in page 8, ll. 11-13
“spacer members” in claim 1, line 10 and corresponding to the structural elements 24 which is used for spacing, during use, the lower face from the surface to be vacuumed as described in page 5, ll. 3-5
“transverse elements” in claim 8, line 2 and corresponding to the structural element 26 which may be in the form of bristled, natural rubber or thermoplastic rubber bars, and could be extruded or co-molded profiles as described in page 12, ll. 27-29

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 15 recites the limitation “wherein said engaging members do not comprise a screw” in lines 1-2. However, a review of the specification does not show that the engaging members do not comprise a screw thus does not have basis in the original disclosure. As such the limitation is being regarded as new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the accessory is configured whereby selective connection thereof improves operation of the vacuum cleaner dependent on one or both of debris size and surface to be vacuumed” in lines 1-3. The metes and bounds of the claim are indefinite because the limitation fails to define what structure or how the accessory is being improved in order to improve operations of the vacuum cleaner, thus rendering the claim indefinite. For examining purposes, the claim limitation 
Claim 14 recites the limitation “wherein the accessory is configured whereby connection thereof improves operation of the vacuum cleaner for debris that is 1 mm or greater in a dimension of a height of the debris when located on the surface to be vacuumed” in lines 1-4. The metes and bounds of the claim are indefinite because the limitation fails to define what structure or how the accessory is being improved in order to improve operations of the vacuum cleaner, thus rendering the claim indefinite. For examining purposes, the claim limitation will be interpreted as functional language of the accessory being capable of performing said function.
As per claim 15, it should be noted that the original disclosure does not describe that that the engaging members do not comprise a screw, and therefore, one of ordinary skill would be able to properly ascertain the scope of the claimed invention. For examining purposes, the Examiner is to interpret the engaging members to comprise a screw. 
Claim 20 recites the limitation "the engaging means member" in line 4. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if the applicant is referring to multiple/different engaging members or if the applicant is referring back to the engaging members as introduced in claim 20, line 3, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the engaging means members to be referring back to the engaging members.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent No. 4,777,696) in view of Fraud (EP 3326504).
Regarding claim 1, Hawley discloses: an accessory (Figures 1-7 element 14) for selective connection to a base plate (element 100) of a suction head (elements 10/12/100) for a vacuum cleaner (see col. 2, ll. 43-47), the accessory comprising: 
engaging members (element 80) configured for selectively connecting the accessory to the base plate (see figures 3-4 element 80 removably connects said accessory (element 14) of said suction head at its base plate (element 100) of the suction head,
a main body (element 14 outer body), the main body comprising: 
a lower face (element 50) which, during use, is directed towards a surface to be vacuumed (element 50 is directed towards the bottom surface of element 14 where it interacts with the surface to be vacuumed), and a top face (top face of element 14 where element 84 is located on) comprising the engaging members (see figure 4 element 14 comprises element 80 when it is inserted), and two lateral sides (see Detail A in the annotated figure below); 
a transverse slot (element 48) configured to be situated in correspondence to a mouth of a channel of the base plate of the suction head when said accessory is connected to said suction head (see figure 3 element 18 is situated in correspondence to the mouth of a channel (element 118 and 48) of the base plate which is connected to said suction head); and 
spacer members (elements 62) for spacing, during use, the lower face of said main body with respect to the surface to be vacuumed (see figure 4 elements 62 are located at the lower face (element 50) of said main body (element 14 outer body) with respect to the surface to be vacuumed); 
wherein the spacer members comprise a longitudinal rib system (elements 62, see also col. 3, ll. 25-30) comprising a plurality of front longitudinal ribs upstream (see Detail A in the annotated figure below showing portions of the longitudinal ribs (element 62) located upstream of said slot (element 48)) of said transverse slot and a plurality of rear longitudinal ribs downstream (see Detail B in the annotated figure below showing portions of the longitudinal ribs (element 62) located downstream of said slot (element 48)) of the transverse slot forming tunnels.

    PNG
    media_image1.png
    331
    812
    media_image1.png
    Greyscale

However, Hawley appears to be silent wherein the spacers further comprises two edges which project downwards with respect to the lower face and which are provided along the two lateral sides of the main body.
Fraud teaches it was known in the art to have an accessory (Figures 1-7 element 10) comprising a main body (element 2), spacers at lateral sides, and wherein the spacers further comprises two edges (element 2a/b) which project downwards with respect to the lower face and which are provided along the two lateral sides of the main body (see annotated figure below showing the main body upside down and showing edges projecting downward (projecting upward in this view because of the flipped orientation where the bottom surface is faced upward) from a lower face and provide on the two lateral sides). 

    PNG
    media_image2.png
    635
    926
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Fraud to provide wherein the spacers further comprises two edges which project downwards with respect to the lower face and which are provided along the two lateral sides of the main body. Doing so provides two additional edges to assist in guiding/directing the debris into the slot in order to enhance the suction operations during use.
Regarding claim 8, Hawley modified discloses: The accessory according to claim 1, further comprising additional transverse elements (elements 68 and 70) upstream and downstream of the transverse slot (see annotated figure above, elements 68 and 78 are located upstream and downstream of the transverse slot (element 48)).
Regarding claim 9, Hawley modified discloses: the accessory according to claim 8, wherein the additional transverse elements are movable from a retracted non-protruding position (see figure 4 elements 68/70 are in a retracted non-protruding position, see also col. 3, ll. 30-41) to an extended position protruding towards the surface to be vacuumed (see figure 3 elements 68/70 are in to an extended position protruding towards the surface to be vacuumed, see also col. 3, ll. 30-41).
Regarding claim 10, Hawley modified discloses: the accessory according to claim 8, wherein the additional transverse elements comprise rubber or similar bristled members (see col 3, ll. 30-34 where the prior art states that elements 68/70 are “brushes”).
Regarding claim 11, Hawley modified discloses: a suction head (Figures 1-7 elements 10/12/100) for a vacuum cleaner (see col. 2, ll. 43-47), the suction head comprising a base plate (see figures 3-4 element 100) shaped so as to have at least one base plate channel open towards a surface to be vacuumed (see figures 3-4 element 100 is shaped to have at least one base plate channel open (element 118) towards a surface to be vacuumed) , a suction channel (element 44) which, during use, is joined to the base plate and is in fluid communication with the base plate channel (see figures 3-4 element is 44 is joined to the base plate (element 100) and is in fluid communication with the base plate channel via element 48) and a covering body (outer body of element 12) which is connected to the base plate and/or to the suction channel (see figures 3-4 the outer body of element 12 is connected to the base plate and/or to the suction channel) , further comprising an accessory (element 14) according to claim 1 mounted to the suction head in a removable manner (see figure 4 element 80 allows the accessory (element 14) to be mounted to said suction head (elements 10/12/100) in a removable manner).
Regarding claim 12, Hawley modified discloses: the suction head of claim 11, wherein the accessory is mounted to the base plate of the suction head (see figures 3-4 the accessory (element 14) is mounted to the base plate (element 100) via elements 106 and 108, see also col. 4, ll. 9-12).
Regarding claim 13, Hawley modified discloses: the accessory according to claim 1, wherein the accessory is configured whereby selective connection thereof improves operation of the vacuum cleaner dependent on one or both of debris size and surface to be vacuumed (Giving that there is no structural distinguish of the accessory and the prior art, and since all structural limitations are met. The prior art will be capable of performing the claim function).
Regarding claim 14, Hawley modified discloses: the accessory according to claim 13, wherein the accessory is configured whereby connection thereof improves operation of the vacuum cleaner for debris that is 1 mm or greater in a dimension of a height of the debris when located on the surface to be vacuumed (Giving that there is no structural distinguish of the accessory and the prior art, and since all structural limitations are met. The prior art will be capable of performing the claim function).
Regarding claim 15, Hawley modified discloses: the accessory according to claim 1, wherein said engaging members do not comprise a screw (Per the applicant’s disclosure on page 8, ll. 11-19, the engaging member is interpreted to be “engaging member to comprise partially deformable pins, Velcro® strips or another functionally equivalent system”, similarly the prior art shows element 80 being used to connect accessory to said base plate).
Regarding claim 18, Hawley modified discloses all of the elements as stated above in the rejection of claim 1 including the two edges (element 23/24 as taught by the teaching of Fraud), but appears to be silent with respect wherein the ends of the edges are configured to make contact with the surface to be vacuumed.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley in order to provide the ends of the edges are configured to make contact with the surface to be vacuumed, since such a modification would involve a mere change in the size of a component. Doing so provides two additional edges to assist in guiding/directing the debris into the slot in order to enhance the suction operations during use. (See MPEP 2144.04 (IV)(A))
Regarding claim 19, Hawley modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein the end of at least one of the ribs is configured to form a flat surface.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley in order to provide wherein the end of at least one of the ribs is configured to form a flat surface, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide an end of the ribs with a flat surface in order to provide constant contact between the accessory and the surface to be vacuumed, thus preventing the device from being damaged during operations. (See MPEP 2144.04 (IV)(B))
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent No. 4,777,696) in view of Fraud (EP 3326504) as applied to claim 1 above, and further in view of Lovgren (US Patent No. 3,913,168).
Regarding claim 5, Hawley modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent with respect wherein the spacer members comprise a wheel system.
Lovgren teaches it was known in the art a vacuum accessory (figures 1-6) wherein the spacer members comprise a wheel system (elements 17/18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Lovgren to provide the spacer members with a wheel system. Doing so allows the accessory to 
Regarding claim 6, Hawley modified discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent with respect wherein the wheel system comprises four wheels arranged within the general contour of the accessory.
Lovgren teaches it was known in the art a vacuum accessory (figures 1-6) wherein the spacer members comprise wheels arranged within the general contour of the accessory (see figure 6 elements 17/18 (wheels) shows the wheels arranged within the general contour of element 11 of the accessory).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Lovgren to provide wheels arranged within the general contour of the accessory. Doing so allows the accessory to have a wheel system that enables the device to move smoothly across the surface to be vacuumed in order to enhance the operability of the device.
However, Hawley further modified discloses two wheels (elements 17/18) and appears to be silent that his wheel system comprises four wheels.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley by providing four wheels in the wheel system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Doing so allows the accessory to have a wheel system that enables the device to move smoothly across the 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent No. 4,777,696) in view of Fraud (EP 3326504) as applied to claim 1 above, and further in view of Carrigan (US Patent No. 4,319,379).
Regarding claim 16, Hawley modified discloses all of the elements as stated above in the rejection of claim 1 as well as utilizing an engaging member (element 80) in order to connect said accessory to the base plate, but appears to be silent the accessory according to claim 1, wherein the engaging members comprises partially deformable pins with a wider head which is configured to engage inside respective recesses in the base plate of the suction head.
Carrigan teaches it was known in the art to have an accessory (Figures 1-9) for a vacuum cleaner (see Abstract) wherein the engaging members comprises partially deformable pins (see figures 5-6 element 24) with a wider head (see Detail A in the annotated figure below) which is configured to engage inside respective recesses (see Detail B annotated figure below showing element 24 engaging inside a respective recesses).

    PNG
    media_image3.png
    837
    883
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Carrigan to provide wherein the engaging members comprises partially deformable pins with a wider head which is configured to engage inside respective recesses. The resultant combination have the deformable pins engaging members as taught by Carrigan now engaging the base plate of the suction head as taught by Hawley. Doing so simplifies the engagement of the accessory with the vacuum cleaner in order to allow the user to remove and install the accessory onto the vacuum cleaner without the use of additional tools during operations. 
Claim 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent No. 4,777,696) in view of Carrigan (US Patent No. 4,319,379) and Fraud (EP 3326504).
an accessory (Figures 1-7 element 14) for selective connection to a base plate (element 100) of a suction head (elements 10/12/100) for a vacuum cleaner (see col. 2, ll. 43-47), the accessory comprising: 
engaging members (element 80) configured for selectively connecting the accessory to the base plate (see figures 3-4 element 80 removably connects said accessory (element 14) of said suction head at its base plate (element 100) of the suction head,
a main body (element 14 outer body), the main body comprising: 
a lower face (element 50) which, during use, is directed towards a surface to be vacuumed (element 50 is directed towards the bottom surface of element 14 where it interacts with the surface to be vacuumed), and a top face (top face of element 14 where element 84 is located on) comprising the engaging members (see figure 4 element 14 comprises element 80 when it is inserted), and two lateral sides (see Detail A in the annotated figure below); 
a transverse slot (element 48) configured to be situated in correspondence to a mouth of a channel of the base plate of the suction head when said accessory is connected to said suction head (see figure 3 element 18 is situated in correspondence to the mouth of a channel (element 118 and 48) of the base plate which is connected to said suction head); and 
spacer members (elements 62) for spacing, during use, the lower face of the main body with respect to the surface to be vacuumed (see figure 4 elements 62 are located at the lower face (element 50) of said main body (element 14 outer body) with respect to the surface to be vacuumed).
However, Hawley discloses a different means of  an engaging member (element 80) in order to connect said accessory to the base plate, and does not expressly disclose wherein the engaging means members comprises partially deformable pins with a wider head which are able to engage inside respective recesses in the base plate of the suction head and wherein the spacer members comprise two edges which extend downwards and which are provided on the two lateral sides of the main body.
Carrigan teaches it was known in the art to have an accessory (Figures 1-9) for a vacuum cleaner (see Abstract) wherein the engaging members comprises partially deformable pins (see figures 5-6 element 24) with a wider head (see Detail A in the annotated figure below) which is configured to engage inside respective recesses (see Detail B annotated figure below showing element 24 engaging inside a respective recesses).

    PNG
    media_image3.png
    837
    883
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Carrigan to provide wherein the engaging members comprises partially deformable pins with a wider head which is configured to engage inside respective recesses, since simple substitution of known elements for another to obtain predictable results is known in the art. The resultant combination have the deformable pins engaging members as taught by Carrigan now engaging the base plate of the suction head as taught by Hawley. Doing so simplifies the engagement of the accessory with the vacuum cleaner in order to allow the user to remove and install the accessory onto the vacuum cleaner without the use of additional tools during operations. See MPEP 2143.1(B)
However, Hawley appears to be silent wherein the spacer members comprise two edges which extend downwards and which are provided on the two lateral sides of the main body.
Fraud teaches it was known in the art to have an accessory (Figures 1-7 element 10) comprising a main body (element 2), spacers at lateral edges, and wherein the spacers comprise two edges (element 2a/b) which extend downwards (see annotated figure below showing the main body upside down and showing edges projecting downward (projecting upward in this view because of the flipped orientation where the bottom surface is faced upward) from a lower face and provide on the two lateral sides) and which are provided on the two lateral sides of the main body (see annotated figure below).

    PNG
    media_image4.png
    635
    954
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley with the teachings of Fraud to provide wherein the spacer members comprise two edges which extend downwards and which are provided on the two lateral sides of the main body. Doing so provides two additional edges to assist in guiding/directing the debris into the slot in order to enhance the suction operations during use.
Regarding claim 21, Hawley modified discloses: the accessory according to claim 20, wherein the spacer members comprise a longitudinal rib system (elements 62, see also col. 3, ll. 25-30) comprising a plurality of front longitudinal ribs upstream (see Detail A in the annotated figure below showing portions of the longitudinal ribs (element 62) located upstream of said slot (element 48)) of said transverse slot and a plurality of rear longitudinal ribs downstream (see Detail B in the annotated figure of the transverse slot forming tunnels.

    PNG
    media_image1.png
    331
    812
    media_image1.png
    Greyscale

Regarding claim 22, Hawley further modified discloses all of the elements as stated above in the rejection of claim 21, but appears to be silent wherein the end of at least one of the ribs is configured to form a flat surface.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley in order to provide wherein the end of at least one of the ribs is configured to form a flat surface, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide an end of the ribs with a flat surface in order to provide constant contact between the accessory and the surface to be vacuumed, thus preventing the device from being damaged during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 24, Hawley modified discloses: the accessory according to claim 20, further comprising additional transverse elements (elements 68 and 70) upstream and downstream of the transverse slot (see annotated figure above, .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US Patent No. 4,777,696) in view of Carrigan (US Patent No. 4,319,379) and Fraud (EP 3326504) as applied to claim 21 above, and further in view of Lovgren (US Patent No. 3,913,168).
Regarding claim 23, Hawley further modified discloses all of the elements as stated above in the rejection of claim 21, but appears to be silent wherein said the spacer members comprise a wheel system, wherein the wheel system comprises four wheels arranged within a general contour of the accessory.
Lovgren teaches it was known in the art a vacuum accessory (figures 1-6) wherein the spacer members comprise a wheel system (elements 17/18) arranged within the general contour of the accessory (see figure 6 elements 17/18 (wheels) shows the wheels arranged within the general contour of element 11 of the accessory).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Hawley with the teachings of Lovgren to provide the spacer members with a wheel system arranged within the general contour of the accessory. Doing so allows the accessory to have a wheel system that enables the device to move smoothly across the surface to be vacuumed in order to enhance the operability of the device.
However, Hawley further modified discloses two wheels (elements 17/18) and appears to be silent that his wheel system comprises four wheels
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to further modify Hawley by providing four wheels in the wheel system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Doing so allows the accessory to have a wheel system that enables the device to move smoothly across the surface to be vacuumed in order to enhance the operability of the device. MPEP 2144.04 (VI-B)

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the “Remarks”, applicant argues that the cited reference (Hawley US Patent No. 4,777,696) does not have a selectively detachable accessory which may be selectively connected to the vacuum cleaner during use, e.g., selectively connected to the vacuum cleaner depending on nature of debris to be cleaned by the vacuum cleaner. The Hawley sole plate 14 is integral and together with cover 12 forms the housing of the nozzle. The examiner respectfully disagrees. The claim limitation fails to discloses what qualifies, constitutes, or give any additional structure in order for the accessory to form a “selectively connection” between the vacuum cleaner. Hawley discloses two separate components (elements 12 and 14) that are connected to one another via element 80 and does not disclose that two components are integral formed with another. Giving that the two components are separate and assembled together with 
The arguments regarding the newly claim limitations of claim 1 and newly presented claim 21 have been considered and addressed in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/15/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723